UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
CROSBY CAPITAL USA, LLC

                                   Plaintiff,                   20-cv-05990-WFK-VSB
        -against-

AMGUARD INSURANCE COMPANY;
NAVILA ASSET MANAGEMENT INC.,
MIZANUR RHAMAN,

                                    Defendants.
------------------------------------------------------X
MIZANUR RHAMAN and
NAVILA ASSET MANAGEMENT INC.,


                                   Defendants,
                                   Cross-Claim Plaintiffs and
                                   Third-Party Plaintiffs

        -against-

AMGUARD INSURNACE COMPANY and
K.S. BILLING & ASSOCIATES INC.

                                   Cross-Claim Defendant and
                                   Third-Party Defendant

---------------------------------------------------------X


        MIZANUR RHAMAN (“Rhaman”) and NAVILA ASSET MANAGEMENT INC.

(“Navila”) (collectively “Answering Defendants”), by their attorneys, Ross & Asmar LLC, 499,

Seventh Avenue, 23rd Floor, NY NY 10018, as and for an Answer to the Complaint, allege as

follows:


    1. Answering paragraph 1 of the Complaint, Answering Defendants decline to respond as

        the allegation makes assertions of law and calls for a legal conclusion that are not proper



                                                          1
   and for which no response is required. To the extent any response is required, Answering

   Defendants deny the allegations in paragraph 1 and denies that he breached any

   agreement, breached any covenant or obligation or engaged in any improper conduct.

2. Answering paragraph 2 of the Complaint, deny knowledge of information sufficient to

   form a belief as to the allegations in paragraph 2.

3. Answering paragraph 3 of the Complaint, deny knowledge of information sufficient to

   form a belief as to the allegations in paragraph 3.

4. Admit the allegations in paragraph 4.

5. Admit the allegations in paragraph 5.

6. Admit the allegations in paragraph 6.

7. Answering paragraph 7 of the Complaint, decline to respond as the allegation makes

   assertions of law and calls for a legal conclusion that are not proper and for which no

   response is required.

8. Admit the allegations in paragraph 8.

9. Admit the allegations in paragraph 9.

10. Admit the allegations in paragraph 10..

11. Admit allegations in paragraph 11.

12. Admit the allegations in paragraph 12.

13. Answering the allegations in paragraph 13, refer to the limits of liability as set forth in the

   policy contract.

14. Admit the allegations in paragraph 14.

15. Deny the allegations in paragraph 15.

16. Admit the allegations in paragraph 16.



                                              2
17. Admit the allegations in paragraph 17.

18. Admit the allegations in paragraph 18.

19. Admit the allegations in paragraph 19.

20. Answering Defendants repeat and reallege each and every response in the foregoing

   paragraphs.

21. Admit the allegations in paragraph 21.

22. Admit the allegations in paragraph 22.

23. Admit the allegations in paragraph 23.

24. Admit the allegations in paragraph 24.

25. Deny the allegations in paragraph 25.

26. Deny the allegations in paragraph 26.

27. Deny the allegations in paragraph 27.

28. Answering Defendants repeat and reallege each and every response in the foregoing

   paragraphs.

29. Answering the allegations in paragraph 29, Answering Defendants admit that AmGuard

   had an obligation to pay the claim to Rhaman and Navila under the policy and remit

   payment for the damage that occurred as a result of the fire.

30. Answering the allegations in paragraph 30, Answering Defendants admit that AmGuard

   had an obligation to pay the claim to Rhaman and Navila under the policy and remit

   payment for the damage that occurred as a result of the fire.

31. Answering the allegations in paragraph 31, Answering Defendants admit that AmGuard

   had an obligation to pay the claim to Rhaman and Navila under the policy and remit

   payment for the damage that occurred as a result of the fire.



                                             3
   32. Answering the allegations in paragraph 32, Answering Defendants admit that AmGuard

       had an obligation to pay the claim to Rhaman and Navila under the policy and remit

       payment for the damage that occurred as a result of the fire. Answering Defendants deny

       the balance of the allegations in paragraph 32.

   33. Answering Defendants repeat and reallege each and every response in the foregoing

       paragraphs.

   34. Answering paragraph 34 of the Complaint, decline to respond as the allegation makes

       assertions of law and calls for a legal conclusion that are not proper and for which no

       response is required.

   35. Answering paragraph 35 of the Complaint, decline to respond as the allegation makes

       assertions of law and calls for a legal conclusion that are not proper and for which no

       response is required.



   Jury Demand. Answering Defendants demand a trial by jury on all claims.



   WHERFORE, Answering Defendants request that the Court deny the relief sought in the

Complaint and request dismissal of the Complaint, and for such other and further relief as the

Court may deem just and proper.




    AS AND FOR CROSS CLAIMS AGAINST AMGUARD INSURANCE COMPANY AND

              THIRD-PARTY CLAIMS AGAINST ADDITIONAL THIRD PARTY

                        DEFENDANT KS BILLING & ASSOCIATES INC.



                                                4
1. Mr. Mizanur Rhaman ("Rhaman”) is an individual residing at 503 Euclid Avenue, Apt. 2F,

   Brooklyn NY 11208.



2. NAVILA ASSET MANAGEMENT INC. (“Navila”) is domestic corporation doing business

   in New York State.



3. Rhaman and Navila are collectively “Cross Claim/Third Party Plaintiffs”.



4. AmGuard Insurance Company is a Pennsylvania corporation, with its principal place of

   business located in Wilkes-Barre, Pennsylvania.



5. On or about November 2019, a policy of insurance was issued to Cross Claim/Third Party

   Plaintiffs from AmGuard to cover the premises at 415 Bradford Street, Brooklyn NY ( “the

   Premises”). The policy number for the insured location is MIHO050055 (“the Policy”).



6. On or about November 2019, a policy of insurance was issued to Rhaman from AmGuard to

   cover the premises at 415 Bradford Street, Brooklyn NY ( “the Premises”). The policy

   number for the insured location is MIHO050055 (“the Policy”).



7. The policy was sold to Cross Claim/Third Party Plaintiffs by K.S. Billing & Associates Inc.

   (hereinafter “KS”).



8. KS is an insurance broker located at 118-12 Atlantic Avenue, South Richmond Hill, NY

   11419.


9. KS is an agent of AmGuard acting on behalf of AmGuard.


                                               5
10. Am Guard and KS issued the Policy to Cross Claim/Third Party Plaintiffs to provide for

   coverage for the Premises.



11. KS, acting as agent for AmGuard, and AmGuard advised Cross Claim/Third Party Plaintiffs

   that the coverage that Cross Claim/Third Party Plaintiffs purchased was the proper coverage

   for the Premises.



12. The policy named Rhaman.



13. Rhaman had an insurable interest in the Premises.



14. Navila had an insurable interest in the Premises as the title owner to the Premises.



15. On or about December 27, 2019, during the period of covered loss, a fire destroyed the

   Premises.



16. Subsequent to the fire, Cross Claim/Third Party Plaintiffs made a claim for coverage

   sustained to the Premsies under the policy. Cross Claim/Third Party Plaintiffs provided the

   necessary documentation to document the loss.



17. Cross Claim/Third Party Plaintiffs have been advised that defendant Amguard has refused to

   provide coverage to Cross Claim/Third Party Plaintiffs in connection with the loss to the

   Premises concerning the loss described herein.


                       AS AND FOR A FIRST CAUSE OF ACTION
                                (BREACH OF CONTRACT)
                  (Cross Claim/ Third-Party Plaintiffs Rhaman and Navila)
                             (As Against AMGUARD AND KS)


                                                 6
18. Cross Claim/Third Party Plaintiffs repeat and reallege each and every allegation in the
   preceeding paragraphs as if more fully set forth herein.


19. By agreement AmGuard agreed to pay Rhaman in the event of loss under the Policy.



20. AmGuard failed to pay pursuant to the terms of the policy after loss.



21. AmGuard’s failure to pay the loss pursuant to the terms of the contract caused damages to

   Rhaman in an amount to be proven at trial, but at least in the amount of $2,000,000.



22. AmGuard’s failure to pay the loss pursuant to the terms of the contract caused damages to

   Navila in an amount to be proven at trial, but at least in the amount of $2,000,000.



23. The conduct of AmGuard constitutes a breach of the contractual agreement with Rhaman



24. By reason of the aforesaid, AmGuard has breached its contract with Rhaman and Rhaman

   has been damaged in an amount to be proven at trial but in no event less than $2,000,000.



25. By reason of the aforesaid, AmGuard has breached its contract with Rhaman and Navila has

   been damaged in an amount to be proven at trial but in no event less than $2,000,000.



26. By reason of the aforesaid, Rhaman is entitled to recover damages to be proven at trial, but in

   no event damages of at least $2,000,000, as well as interest as permitted by law and attorneys

   fees and costs.


27. By reason of the aforsaid fraudulent conduct, Rhaman has been damaged in an amount to be

   proven at trial, but in no event in an amount equal to at least $2,000,000.

                                                7
28. By reason of the aforesaid, Cross Claim/Third Party Plaintiffs are entitled to recover damages

   to be proven at trial, but in no event damages of at least $2,000,000, as well as interest as

   permitted by law and attorneys fees and costs.


29. By reason of the aforesaid fraudulent conduct, Cross Claim/Third Party Plaintiffs have been

   damaged in an amount to be proven at trial, but in no event in an amount equal to at least

   $2,000,000.



                     AS AND FOR A SECOND CAUSE OF ACTION
                                    (NEGLIGENCE)
                  (Cross Claim/ Third-Part Plaintiffs Rhaman and Navila)
                             (As Against AMGUARD and KS)



30. Cross Claim/Third Party Plaintiffs repeat and reallege each and every allegation in the

   preceeding paragraphs as if more fully set forth herein.



31. KS is an insurance broker located at 118-12 Atlantic Avenue, South Richmond Hill, NY

   11419.



32. KS is an agent of AmGuard acting on behalf of AmGuard.



33. Am Guard issued the Policy to Rhaman to provide for coverage for the Premises.



34. KS, acting as agent for AmGuard, advised Rhaman that the coverage that Rhaman purchased

   was the proper coverage for the Premises.




                                                 8
35. Rhaman purchased the AmGuard policy based on the recommendation of KS.



36. KS and Amguard failed to provide reasonable and accurate advice regarding the proper

   policy for Rhaman.



37. As a result of KS’s negligence and without any negligence on the part of Rhaman, Rhaman

   was issued the wrong policy.


38. As a result of KS’s negligence and without any negligence on the part of Rhaman, Rhaman

   has been damaged in an amount to be proven at trial but in no event less than $2,000,000.



39. As a result of KS’s negligence and without any negligence on the part of Navila, Navila has

   been damaged in an amount to be proven at trial but in no event less than $2,000,000.



                       AS AND FOR A THIRD CAUSE OF ACTION
                             (DECLARATORY JUDGMENT)
                  (Cross Claim/ Third-Party Plaintiffs Rhaman and Navila)
                                (AS AGAINST AMGUARD)



40. Cross Claim/Third Party Plaintiffs repeats and realleges each and every allegation in the

   preceeding paragraphs as if more fully set forth herein.



41. Cross Claim/Third Party Plaintiffs were provided with a certificate of insurance

   demonstrating that a policy of insurance with AmGuard was in effect on the date of the loss.



42. All defendants mentioned herein acted at all times under the actual authority and/or apparent
   authority of AmGuard and with the knowledge of AmGuard.

                                                9
43. Cross Claim/Third Party Plaintiffs require a declaration of the rights and/or obligations of

   defendant AmGuard with respect to a claim made against all defendants during the

   applicable policy in accordance with the applicable provisions of the policy and the law

   related to declaratory judgment.



44. Cross Claim/Third Party Plaintiffs request that AmGuard pay on behalf of its Rhaman, its

   insured or their legal representatives all loss or damages which Rhaman, the insured or their

   legal representatives shall be legally entitled to receive relating to the Premies.



       WHEREFORE,



       Cross Claim/Third Party Plaintiffs have been damaged and respectfully demands

damages from all defendants jointly and severally as follows:



       On the First Cause of Action, damages in an amount to be proven at trial but in no event

damages less than $2,000,000 with interest as required by law and attorneys’ fees and costs of

this action; and



       On the Second Cause of Action, damages in an amount to be proven at trial but in no

event damages less than $2,000,000 with interest as required by law and attorneys’ fees and costs

of this action; and



       On the Third Cause of Action, a declaration of the rights and/or obligations of defendant

AmGuard with respect to a claim for loss under the Policy made by Rhaman and/or Navila
concerning the Premises during the applicable loss periods of the Policy in accordance with the


                                                 10
law related to declaratory judgment; and any other and further relief as this Court deems just and

proper.




          Dated: New York, New York
                 January 12, 2021




                                                            ROSS & ASMAR LLC
                                                            By: Steven B. Ross (SR 5059)
                                                            499 Seventh Avenue, 23rd Floor
                                                            New York, New York, 10018
                                                            (212) 736-4202
                                                            (212) 736-2873 facsimile
                                                            steven@rossasmar.com




                                                11
